Citation Nr: 1637466	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right and left hand disability.

2.  Entitlement to service connection for right and left elbow osteoarthritis.

3.  Entitlement to service connection for bilateral ulnar nerve compression at the elbows.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1995. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying service connection for right and left hand and elbow disabilities.  Jurisdiction currently resides at the RO in St. Louis, Missouri.

With respect to the Veteran's right and left elbow claims, the Board notes that he filed a claim of entitlement to service connection for right and left elbow "conditions."  See, e.g., the Veteran's statement for a claim for VA benefits dated September 2009.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.

The record documents diagnoses of both osteoarthritis of the right and left elbows as well as a neurological disability of the elbows, specifically bilateral ulnar nerve compression at the elbows.  See, e.g., a VA examination report dated October 2014.  As these are separately diagnosed disabilities, the Board has bifurcated the Veteran's bilateral elbow claim.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).  As will be discussed below, the Board is awarding the claim of service connection for osteoarthritis of the right and left elbows, and is remanding the claim of service connection for bilateral ulnar nerve compression of the elbows for further evidentiary development.  The Board notes that on remand, the agency of original jurisdiction (AOJ) is reminded that in evaluating this disorder, the rule concerning the avoidance of pyramiding, pursuant to 38 C.F.R. § 4.14 (2015) must be followed.

In July 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in a claim dated May 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral ulnar nerve compression of the elbows and right and left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed osteoarthritis of the right and left elbows is related to his service.

CONCLUSION OF LAW

The Veteran's currently diagnosed osteoarthritis of the right and left elbows was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for osteoarthritis of the right and left elbows.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the osteoarthritis of the right and left elbow benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Service connection for osteoarthritis of the right and left elbows

The Veteran contends that he is entitled to service connection for osteoarthritis of the right and left elbows, as he believes that these disabilities stem from overuse in service from training, lifting weights and playing basketball.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As to current disability, the medical evidence of record documents diagnoses of osteoarthritis of the right and left elbows.  See, e.g., a VA examination report dated August 2014.

With respect to in-service disease or injury, the Veteran's service treatment records document that he was a basketball player and incurred injuries as a result, including to the knees and ankles; however, no elbow injury is noted.  On examination in June 1994, no abnormalities with respect to the elbows were reported.  While the Veteran endorsed painful or "trick" shoulder or elbow, further comments notes that he complained of subluxation of the right shoulder during sports.  Although his service treatment records are absent complaints of or treatment for injury to his elbows from weightlifting, the Board finds that the Veteran is competent to state that he injured his elbows from weightlifting.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of this injury.  The Board also finds him credible with regard to his reported in-service injury, in that his report of injury has been consistent and is at least partially corroborated by the contemporaneous records.    

The Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed osteoarthritis of the right and left elbows is at least as likely as not related to his service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's osteoarthritis of the right and left elbows in the form of an August 2014 VA examination report.

Specifically, the August 2014 VA examiner documented the Veteran's report of injuring his elbows in service in particular from weightlifting as well as continuing locking and catching of his elbow with medial elbow pain following discharge from service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with osteoarthritis of the right and left elbows, right greater than left, and thereafter concluded that this condition is related to the Veteran's service.  The examiner specifically noted that the Veteran gave a history of heavy weight lifting which he started in service.  Further, the examiner indicated that heavy weight lifting would be more likely than not etiologically related to the Veteran's current elbow condition of the diagnosed osteoarthritis.  The examiner confirmed his opinion in an October 2014 addendum in which he opined that the Veteran's service caused the osteoarthritis of the elbows.
  
The August 2014 VA examination report with October 2014 addendum was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the record.  Therefore, the Board finds it to be highly probative on the question of nexus between the current osteoarthritis of the right and left elbows and service.

Based on the total record, the Board finds that there is sufficient competent evidence to indicate that the Veteran's diagnosed osteoarthritis of the right and left elbows is at least as likely as not related to his service.  Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's osteoarthritis of the right and left elbows is not related to his service.      

In summary, the Veteran has met all requirements needed to establish service connection for osteoarthritis of the right and left elbows.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for osteoarthritis of the right and left elbows is granted.


REMAND

With regard to the issue of entitlement to service connection for bilateral ulnar nerve compression at the elbows, the Veteran underwent a VA neurological examination in August 2014 in order to determine the etiology of this disability.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral ulnar nerve compression at the elbows.  He thereafter reported that he could not provide an opinion regarding the ulnar nerve compression as a result of service.  In this regard, he noted that the Veteran's service treatment records are silent for any ulnar nerve condition and there was no documentation of the specific onset after the Veteran left service.  While the examiner noted 2011 and 2012 records from Dr. R. documenting surgery on the Veteran's right and left elbow, respectively, the examiner indicated that records from Dr. R. "might be helpful" in evaluating the Veteran's disability as "[c]learly," the Veteran would have had the onset of bilateral ulnar nerve symptoms prior to the 2011 surgery.  Therefore, the examiner could not provide a statement regarding the likelihood of relationship of the Veteran's ulnar nerves to service.  However, in an addendum report dated October 2014, the examiner clarified that it is not likely that the Veteran's service caused or aggravated his ulnar nerve compression.

The Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  Specifically, in finding that no records from Dr. R. were of record prior to 2011, it appears that the VA examiner did not review treatment records dated 2009 from Dr. R. that were of record prior to the VA examination.  Notably, these treatment records document the Veteran's complaints of numbness and tingling in the ulnar nerves as well as diagnosis of bilateral cubital tunnel, right greater than left.  The Board finds that these treatment records may be probative as to the issue of a nexus between the Veteran's ulnar nerve compression of the elbows and his service.  Moreover, the VA examiner indicated that review of these records may be helpful in determining whether the Veteran's bilateral ulnar nerve compression of the elbows is related to service.  Also, the examiner appeared to base his opinion on the absence of neurological symptoms until 2011.  Therefore, the Board finds that remand is warranted in order to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral ulnar nerve compression of the right and left elbows.    

With regard to the Veteran's claim of entitlement to service connection for right and left hand disability, as stated in the previous remand, the Veteran contends that he has right and left hand disability that is due to overuse in service from training, lifting weights and playing basketball.  The Veteran's service treatment records document that he was a basketball player and incurred injuries as a result, including to the knees and ankles; however, no hand injury is noted.  On examination in June 1994, no abnormalities with respect to the hands was reported.  However, on report of medical history also dated in June 1994, the Veteran reported that he injured his fingers.  It was noted that the Veteran fractured the right third and left fifth fingers. As such, the Board remanded the Veteran's bilateral hand disability claim for a VA examination to determine whether the Veteran has a hand disability that was incurred in service or is otherwise medically related to service, to include the Veteran's report of weightlifting, exercise, and basketball-related activities during service.  

Pursuant to the July 2014 Board remand, the Veteran was provided a VA examination for his claimed right and left hand disability in August 2014.  However, the Veteran reported to the VA examiner that he has "no problems whatsoever" with his hands, but then indicated that his ulnar nerve condition caused radiation into his forearms and hands.  Based on the Veteran's report of symptoms, the VA examiner did not provide an examination of the Veteran's hands.  However, the Veteran had previously reported that he had a right and left hand disability due to service.  See, e.g., the Veteran's claim for VA benefits dated December 2009.  Further, the Board reiterates the Veteran's previously reported diagnosed fracture of the right third and left fifth fingers.  It is unclear as to whether the Veteran currently has residuals of the fractured right third and left fifth fingers that is related to service.  Moreover, although a neurological examination was provided, the examiner did not report whether the Veteran has a neurological disability involving his right and/or left hand and/or forearm.  In light of the foregoing, the Board finds that a clarifying opinion should be obtained as to whether the Veteran has a current right and/or left hand disability, to include residuals of fractured right third and left fifth fingers as well as a neurological disability of the hands and/or forearms that are related to service.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo examination by a qualified examiner for his claimed right and left hand disability and bilateral ulnar nerve compression at the elbows.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to render an opinion as to the following:

a. The examiner should clearly identify all current right and left hand and/or forearm disabilities, to include any neurological disability involving the hand.  In documenting diagnoses of the Veteran's hands and/or forearms, the examiner should address the Veteran's report of previous fracture of the right third and left fifth fingers and whether he currently has residuals of these disabilities.
 
b. If a right and/or left hand and/or forearm disability is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hand disability was incurred in service or is otherwise medically related to service, to include the Veteran's report of weightlifting, exercise, and basketball-related activities during service.

c. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral ulnar nerve compression at the elbows was incurred in service or is otherwise medically related to service, to include the Veteran's report of weightlifting, exercise, and basketball-related activities during service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
  
2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


